 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles Perrella and Gerald Katz,Co-Partners d/b/a/Charles Perrella Ring Company and AmalgamatedJewelry,Diamond and Watchcase Workers Union,Local No 1, International Jewelry Workers Union,AFL-CIO. Cases 2-CA-12970 and 2-RC-16077August 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn January 23, 1974, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions to portions of the Decision, a statement sup-porting its exceptions, and a brief supporting otherportions of the Decision; and the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, the state-ment,and the briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderas modified herein.'We agree with the Administrative Law Judge thatthe Respondent's preelection unfair labor practices,which included numerousinstancesof interrogationand threats, the granting of wage and insurance bene-fit increases, the discharge of Rodriguez, and the lay-off of Rivera, had a serious effect on the employeesand dissipated the majority status which the Unionhad enjoyed at the time of its demand for recognition,and we therefore adopt his recommended bargainingorder. For reasons set forth inSteel-Fab, Inc., 212NLRB No. 25 (1974), we reject his finding of an8(a)(5) violation, and in lieu thereof we find, in accordwithSteel-Fab,that the Respondent's violations ofSection 8(a)(1) and (3) of the Act alone constitute thebasis for the remedial order? We further correct theAdministrative Law Judge's inadvertent failure to or-der the Respondent to cease and desist from grantinginsurance benefits to reward employees opposed tothe Union or to undermine union support.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Repondent, CharlesPerrellaand Gerald Katz, Co-Partners, d/b/a Charles PerrellaRing Company, New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedbelow:1.Substitutethe following for paragraph 1(b):"(b)Granting and withholdingwage increases andgranting insurancebenefits to reward employees op-posed to the Union or to undermine union support."2.Eliminate paragraph 1(e).3.Substitute.the following as paragraph 2(c):"(c)Upon request, recognize and bargain withAmalgamated Jewelry, Diamond and WatchcaseWorkers Union, Local No. 1, International JewelryWorkers Union, AFL-CIO, as the exclusive collec-tive-bargaining representative of the employees in aunit of all production employees, includingjewelers,polishers, lappers, washout room employees, and set-ters of Respondent, employed at its New York placeof business, exclusive of all other employees, includ-ing non-manufacturing inspectors, office clerical em-ployees, guards, watchmen, and all supervisors asdefined in Section 2(11) of the Act, respectingrates ofpay, wages, hours, or other terms and conditions ofemployment and, if an understanding is reached, em-body such understanding in a signed agreement."4.Substitute the attached notice for that of theAdministrative Law Judge.'Chairman Miller dissentsfromthe finding that Respondent violated Sec.8(a)( I) by the statement "... if there was sufficient union interference withmy operation,the profitswouldn'tbe there-by that,Imeant the profits toshare in terms of salary increasesand Christmasbonuses."The Chairmandoes not regard this statement as a threatof retaliatoryaction,but rather asa mere qualified prediction that certaintypes of unionaction could adverselyaffect profits and that as a result therecouldbe less profits to share withemployees.Members Jenkins and Kennedy agreewiththe Administrative Law Judgethat the statement must be consideredin thecontext of all the circumstancesand theyaffirm his conclusionthatwhen so considered it represented a "nottoo subtle hint" that if the employeesvoted for the Unionthat their Christ-mas bonuses and wage raiseswould be injeopardy.2 For the reasons set forth in his concurring and dissenting opinion inSteel-Fab, Inc., supra,Member Jenkinswould finda violation of Sec.8(ax5),as did the AdministrativeLaw Judge. ChairmanMiller concurs in the is-suance of the bargaining order onSteel-Fabgrounds,but would particularlyemphasize the lingering effects of wage increasesalreadyreceivedby employ-ees and of the discriminatory terminations of employment which were hereresortedto inorderto discourage unionization.See his separate opinion inGeneral Stencils, Inc.,195 NLRB 1109 (1972). In the Chairman's view,no fairelection could be heldat this facilityin the foreseeable future,and the onlyeffective remedy is the one hereapplied-an order to bargain.213 NLRB No. 1 CHARLES PERRELLA RING CO.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the opportunityto give evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice andabide by the following:WE WILL NOT unlawfully interrogate employeeswith respect to their union activities and desires.WE WILL NOT grant and withhold wage increas-es or grant insurance benefits to reward employ-ees opposed to the Union or to undermine unionsupport.WE WILL NOT threaten employees with loss ofChristmas bonuses if the Union organizes theshop.WE WILL NOT discourage membership in Amal-gamated Jewelry,Diamond and WatchcaseWorkers Union, Local No. 1, International Jew-elryWorkers Union, AFL-CIO, or any other la-bor organization, by discriminating against ouremployees in regard to hire or tenure of employ-ment or any other term or condition of employ-ment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights under Section 7 of the Act.WE WILL offer to Edgardo Rivera and Jose Ro-driguez immediate and full reinstatement to theirformer jobs, or, if those jobs no longer exist, tosubstantially equivalent positions without preju-dice to their seniority or other rights and privi-leges, and WE WILL make Rivera and Rodriguezwhole for any loss of pay suffered by them byreason of their discriminatory terminations.WE WILL, upon request, bargain collectivelywith the aforesaid Union respecting rates of pay,wages, hours, or other terms and conditions ofemployment as the exclusive representative ofour employees in the following bargaining unit:All productionemployees, including jewelers,polishers,lappers,washout room employeesand setters of Respondent,employed at itsNew York placeof business,exclusive of allother employees,including non-manufactur-ing inspectors,officeclericalemployees,guards, watchmen, and all supervisors as de-fined in Section 2(11) of the Act.27Charles Perrella and Ger-aldKatz,Co-Partnersd/b/a/CharlesPerrellaRing Company(Employer)DatedBy(Representative(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to the'Board's Office, 36th Floor, Federal Building, 26 Fed-eral Plaza, New York, New York 10007, Telephone212-264-0300.DECISIONSTATEMENT OF THE CASEJOHN M. DYER. Administrative Law Judge: On May 4,1973,' the Amalgamated Jewelry, Diamond and WatchcaseWorkers Union Local No. 1, International Jewelry WorkersUnion, AFL-CIO, herein called the Union, filed a chargealleging that violations of Section 8(a)(1), (3), (4), and (5)had been committed by Charles Perrella and Gerald Katz,Co-partners d/b/a/ Charles Perrella Ring Company, hereincalled Respondent or the Company.On March 12 the Union filed a petition in Case 2-RC-16077 seeking an election and following a hearing held onMarch 27, and a Decision and Direction of Election onApril 4, an election of Respondent's employees was heldon May I in a unit of "all production employees, includingjewelers, polishers, lappers, washout room employees andsetters, but excluding all other employees, including non-manufacturing inspectors,officeclericalemployees,guards, watchmen and supervisors as defined in the Act "Of the approximate 20 eligible voters, 5 cast ballots for theUnion and 13 against. The Union filed timely objections tothe conduct of the election and to conduct affecting theresults of the election.On July 26 the Regional Director of Region 2 issued acomplaint and notice of hearing in which it was alleged thatRespondent had violated Section 8(a)(3) and (1) of the Actby discharging Jose Rodriguez on March 28, and by layingoff Edgardo Rivera on March 20, and 8(a)(1) by makingpromises and granting wage increases, increasing insurancebenefits, threatening a reduction in benefits and by thesevarious acts and by refusing to recognize and bargain withthe Union, Respondent violated Section 8(a)(5) of the Act.On the same date the Regional Director issued an order1Unless otherwise stated all events herein took place during 1973. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDconsolidating cases and a notice of hearing in which afterdetailing the objections to the election filed by the Union,stated that a number of said objections referred to the sameissues raised in the complaint and accordingly consolidatedthe cases.Respondent in its July 31 answer admitted the commerceand jurisdictional allegations, the status of the Union, thatPerrella and Katz were the copartners and agents of Re-spondent and that the unit set forth above constituted a unitappropriate for the purpose of collective bargaining withinthe meaningof the Act. Respondentalso admittedits layoffof Edgardo Rivera on March 20 and its discharge of JoseRodriguez on March 28. The operative facts and dates con-cerning the filing and processing of Case 2-RC-16077 werealso admitted. Respondent denied the other allegations ofthe complaint and in particular that it had in any wayviolated the Act.As to Union's Objection 4, which alleged that Respon-dent had held a meeting of its employees within 24 hours ofthe election,the evidence demonstrated and Respondentadmitted that it had held sucha meetingwithin the 24 hourperiod.With this violation of the Board's 24 hour rule andon the basis of other findings made herein, I will recom-mend that the election held on May I be set aside.A number of the facts in this case are not controvertedbut there are two or three areas in which there is a flatcontradiction between the parties. There are other factswhich can assist in the resolution of these questions, howev-er it is not necessary to make credibility findings in orderto resolve certain issues in this case. If it were necessary thescales would tilt against the testimony given by CharlesPerrella.Ihave concluded that Respondent violated Section8(axl); (3), and (5) of the Act, but will dismiss those allega-tions concerning the coffee practice and the 8(a)(3) and (1)allegation concerning payment for lost merchandise. As tothe other allegations I will recommend that Rivera andRodriguez be reinstated and reimbursed and Respondentbe ordered to bargain with the Union and an appropriatenotice posted.All parties were afforded full opportunity to appear, toexamine and cross-examine witness, and to argueorally.General Counsel and Respondent have filed briefs whichhave been carefully considered.Upon the entire record in the case, including my evalua-tion of the reliability of the witnesses based on the evidencereceived and my observation of their demeanor, and on thefact that some portions of the evidence were not denied orexplained, I make the following:FINDINGS OF FACTS1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZA-TION INVOLVEDRespondent is a copartnership of Charles Perrella andGerald Katz located in New York City where it is engagedunder the trade name of Charles Perrella Ring Company inthemanufacture, assembly, sale and distribution of ringmountings for the jewelry industry. During the past yearRespondent manufactured, assembled, sold and distributedproducts valued in excess of $50,000 which were shipped ininterstate commerce directly to States other than the Stateof New York.Respondent is and has been at all times material hereinengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRespondent is located on 47th Street in Manhattan a fewblocks from the Union office. Around January 1, someinquiry was made of the Union by Respondent employeesconcerning unionization. Nothing further was heard untilaround March 1, when Jose Rodriguez and Raimundo Bon-illawent tothe Union office wheretheytalked with LouisHerman, the Union's financial secretary-treasurer of theUnion. He talked to them about getting a majority of em-ployees committed to the union before seekingrecognitionand gave them union authorization cards 2 to distribute tofellow employees.BetweenMarch 1 and March 9 Bonilla and Rodriguezgave these union authorization cards tomost ofRespondent's employees. A union meeting was held duringthat period and by March 9 the cards were signed on bothsides by some 17 employees. One of thecardsigners was aninspector, who following the unit decision in the Decisionand Direction of Election noted above, was specifically ex-cluded from the bargaining unit. The Union estimated whenit filed the petition, that some 24 employees were in theappropriate unit. When the employer prepared a list of theemployees pursuant to theExcelisordoctrine it included 23names,one of whom was the inspector referred to above.Thus, there were 22 employees, according to Respondentand the Union, who were in the unit at the time of theelection of which number 16 had signed union authorizationcards on or before March 9.Respondent did not question the genuiness of any ofthese cards.On March 9, Union financial secretary-treasurer, Her-man, who had the 17 cards in his possession, went to theRespondent's shop about noon and conferred with the co-partners Charles Perrella and Gerald Katz. He testified and2The authorization card has wording on both sides in English and Spanish.On one side it gives the Union's name and in bold print states Applicationfor Membership and then has spaces for the name and address of the individ-ual, his company's name, his occupation,when he was hired,his wages andsocial security number and date of birth.There is also space for initiation fee,reinstatement fee, etc., and a space entitled"Signatureof Applicant." On thereverse side under the Union's name are two paragraphs in English and inSpanish which authorize and designate the Union to negotiate and concludeagreements as to hours, wages, and working conditions for the signatory whoagrees he will not enter into individual or private agreements to do subcon-tracting or homework.The second paragraph states that the application formembership if accepted the individual agrees to abide by the constitutionand bylaw of the Union. There is a space at the bottom for a signatureentitled applicant and for the date.The intent and purpose of these authori-zation cards is clear and capable of no ambiguity. CHARLES PERRELLA RING CO.29Katz agreed that he told them the Union represented asubstantial majority of their employees and produced thebundle of cards from his pocket. When they indicated theywould like to see them, he said he would not show them thecards but that there were procedures they could go throughif they doubted him; that they could have an informal elec-tion in the shop or he could file a petition with the NLRBfor a formal election. Herman testified that because of thepossibility of reprisals he never permits a company to viewthe authorization cards unless everyone in the shop hassigned a card. Katz said that if the men really wanted anelection they wouldn't have to go to the NLRB that theycould have an informal election in the shop. They thentalked about the Union contract and Herman said he didnot have a copy with him but would go back to the Unionoffice and bring a copy back later that afternoon. Hermanleft and returned about 3:30 p.m. with a copy of the 1972contract and of the Union's hospitalization program. Hetold Katz and Perrella the changes which had been made inthe 1972 contract,in the negotiationsrecently concluded bythe Union with a number of the people in the industry. Katzand Perrella said they would like an opportunity to study itand would get back to him on Monday. Herman told Katzthat he would be filing foran electionwith the NLRB andthat if the Company decided they wanted an informal elec-tion it would be no problem for him to call the NLRB andcancel any election the Board would set up. Herman testi-fied that when he returned to the office he filled out apetition form, had the union authorization cards alphabe-tized and the names placed on a sheet of paper and sent therequired documents to the NLRB by registered mail. NLRBRegion 2 received the petition and the cards and timestamped themon Mondaymorning March 12.Foreman Robert Seegull testified that in February priorto the Union demand he told each of the employees afterbeing told to do so by Katz and Perrella that they weregoing to receive a $10 raise. He stated that his first knowl-edge of the union organization occurred on Friday, March9 when Louis Herman came to the shop. He testified thatafter lunch he spoke to the men and asked who wanted aunion and who didn't and got enough concrete answers toshow that the men had signed the union cards. Accordingto Seegull, Perrella, Katz and he were dumbfounded that somany employees wanted a union when they had thoughtthey had a happy shop. Seegull admitted telling some of theemployees that with the Union theymight geta salary in-crease but would lose most of it since union shops onlyworked 35 hours a week. He also testified that he spoke tothe employees after Katz and Perrella told him to tell theemployees that the wage raise he had mentioned to them inFebruary was now rescinded. He said that Katz and Perrellasaid that business was not too good and that it was becauseof the Union. He admitted he might have stated this to theemployees too. Seegull admitted that he spoke individuallyto all the employees because he wanted to make sure whohad signed and who had not since he had notseen them signthe cards. In each instance he asked if they had signed unioncards.He gave the results of his conversations to GeraldKatz but felt this was the following week and not on Friday,March 9. Seegull remembered the names of the six who hadnot signed union cards and those six he recommended fora raise which they received about a week later.A meeting of all the shop employees was held around 4p.m. on Friday, March 9 by Seegull. There had been talk ofan informal election but the Company decided not to holdone on Friday. On Monday, March 12, by which time See-gull was surehe had conducted his poll told Katz that 16of the 22 employees had signed union cards, Katz said theywould not have an informal election, but would let theNLRB take care of it.It is also undisputed that some 11 days prior to the dateof the Union election on May 1, the Company grantedraises to all of its employees including the six who hadpreviously receivedraises.Mr. Katz testified that on the afternoon of Friday, March9 when Herman returned to them with the contracts, therewas a discussion in regard to wage increases.Katz testifiedthat he told Herman that a wage increase had already beengranted but had not gone into effect yet because they werein a period when business was kind of slow and theycouldn't push things too fast.B.Majority StatusRespondent raises no question as to the genuiness orauthenticity of the union authorization cards, but arguesthat the authorization cards were used only for the purposeof obtaining an election and not as true authorization cards,and as such they cannot serve as the basis of establishing amajority for the Union. Respondent's brief states that nodemand for recognition was made, apparently not believingthat the conversations between Louis Herman, Katz, andPerrella on March 9 amounted to a demand. It is clear fromHerman's testimony, as corroborated by Katz, that heclaimed to represent a majority of the employees, requestedrecognition by Respondent,and wanted to engage in nego-tiations,offering to prove his majority not by showing Re-spondent the cards but through the process of an election,either informal or Board conducted.Respondent bases its position on the fact that the cardswere not offered to Respondent for its inspection of proofof majority and on Herman's offering to go to an informalor Board election. Respondent obtained some testimonythat its employees were told by Herman that the Unionbecame recognized by companies usually throughan elec-tion.Herman testified that he never showed authorizationcards to a company unless he had everyone in the shopsigned up since he feared some companies might indulge inreprisals. Another precept of his organizing was that Her-man did not file a Board petition unless he had about 75percent of the unit signed up since with the advent of acompany campaign there might be some attrition, but with75 percent signed, enough usually remained committed tothe Union to win an election.Respondent's position that there was no demand mustfall in view of the clear testimony of Herman that he toldKatz and Perrella that he had a substantial majority of theiremployees signed up and wanted Respondent to recognizethe Union and bargain. Katz's testimony confirms that Her-man claimed to have a majority and that Herman broughtthem some union contracts. Seegull's testimony (which Icredit) that he determined by questioning the employees 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a majority had signed union authorization cards, andso informed Katz is contradicted by Katz who says thatSeegull told him that only a small number of employeesweredefinitely for the Union.Respondent argues that since the employees were toldthat recognition would be sought through an election, thatchanged the purpose of the cards and that they are not proofof a union majority, but only that employees wanted anelection.However, there is no credible testimony that employeeswere told that the cards were to be signed to get an electionor that they did not understand the language of the cards.The union authorization cards, as shown above, are clearand unambiguous. The question of how to obtain recogni-tion is a matter of tactics and Herman telling the employeeshow he would seek recognition does not vitiate the bonafides of the authorization cards.Indeed, the discrimination that Herman sought to pre-vent,occurred nevertheless in this case because Respondenthaving unlawfully interrogated the employees as to theircard signing punished the cardsigners by withholding wagesand rewarded the others with raises.Accordingly, I find that a demand for recognition wasmade, and refused by Respondent on March 9 and thedemand was supported by a majority of the employees thencurrently in the appropriate unit. I find that 16 of the em-ployees had authorized the Union to act as their collective-bargaining representative out of a unit of 22 employees whowere listed on Respondent'sExcelisorlisting of eligible unitemployees.Respondent contended that the unit should be enlargedby employee Leah Bernat. In support of its position, Katztestified that Bernat is directly responsible to Foreman See-gull and his assistant,Cemilli,punches a timeclock andperforms part of the work in the shop. According to Katzher job is to receive merchandise at a station located in onecomer of the office,she then opens and examines it, entersit into a book, places the merchandise in proper order forprocessing with any instructions that came with it, takes itback into the factory section and there uses the scale to seeif the weight is correct. She then turns it over to the foremanand performs no work on the merchandise itself. After workhas been performed the merchandise is given to her forshipping.Respondent contends that as the first and last person inthe production process, she should be included in the unit.Under the terms of the unit as set forth in the Decisionand Direction of Election, Bernat should be excluded fromthe unit. In the unit description production employees in-cluding jewelers, polishers, lathers, washout room employ-ees and setters form the unit and all other employeesincluding nonmanufacturing inspectors,office clerical em-ployees,guards,watchmen and supervisors are excluded.The language is clear that the unit is meant to embrace onlythe people who actually do production work on the mer-chandise itself.For instance, the nonmanufacturing inspec-tors, the people who would be inspecting the merchandiseas it was being processed are specifically excluded and theirjobs would be more closely aligned to the production pro-cess than would Bernat's job.Bernat's position is excludedunder the term all other employees if she is not consideredas an office clerical.In summaryas ofMarch 9, the date of the Union's de-mand and the refusal by Respondent to recognize theUnion there were 22 employees in the appropriate unit ofwhom 16 had signed unambiguous authorization cards de-signatingtheUnion as their collective-bargaining agent.ThereforetheUnion represented amajorityofRespondent's employeesin an appropriate unit on March9 and thereafter.C. RaisesandInsuranceIn regard to the raises, the Company maintains that it didnot violatethe Act after the Union's demand by withhold-ing raises at one time and granting raises later.Respondentwhile admitting that Robert Seegull is a foreman, deniesthat he is an agent of Respondent. Seegull is Respondent'sonly foreman and according to Katz has an assistant, Cer-nilli. There are occasions such as March 27, when accordingto Seegull he was the only supervisor at the plant. The Boardhas held innumerable times that a foreman is an agent ofhis employer and I so hold here. There is no disavowal byRespondent of any acts or words of Seegull and Respondentmust be held accountable for his deeds.In regard to the raises, Seegull testifiedthat in Februaryfollowing the directions of Katz and Perrella he told eachof the employees that they would get a $10 raise. On Friday,March 9, following the visits of Union Representative Her-man, he was directed by Katz and Perrella to tell the menthat these raises were being rescinded because of the Unionand because business was not too good right then. As statedabove, Seegull so informed the employees. On the followingTuesday, March 13, raises were given to the six employeeswho had not signed union cards (Leah Bernat was given araise of 14 cents an hour on March 13 but was not given theraise on April 17 with the rest of the employees). On April17 raises of $10 to $20 were given to all the employeesincluding the six who had previously received raises onMarch 13.Respondent claimed it gave the first raises to the employ-ees who were the most highly skilled, and therefore most indemand, and who were most crucial to the employer's suc-cess. The raises were given to model makers, setters, and ajeweler, but there were three other jewelers employed at thesame timewho were not given raises and who were beingpaid as much or more than Longobardi the jeweler who wasgiven the raise on March 13. Moreover the odds wouldappear to be astronomical that the employer could pick 6out of 22 people to receive raises as most deserving, and the6 having been the identical ones who did not sign unionauthorization cards. Foreman Seegull testified specificallythat he knew who had not signed union cards, and it washe who recommended the raises which were granted tothose employees. These raises coming 2 working days afterall the employees were told the raises were not being givenbecause of the Union, clearly demonstrates the purpose ofthe raises.This Respondent explanation conflicts with its other ex-planations. Respondent claims that it rescinded the raiseson March 9 because business was slow and 2 workdays latergives out raises to 6 employees would have increased its CHARLES PERRELLA RING CO.31expenses by $60 per week. A week after that it laid offEdgardo Rivera because it claimedbusinesswas slow andway down but yet a few weeks later it granted $10 to $20raises to all its employees shortly before the union election.The only logical explanation of the convoluted course ofraises is that Respondent first sought to punish its employ-ees by telling them it would not grant any raises because oftheir newfound allegiance to the Union, then rewarded thesix employees who had not signed union authorizationcards. Finally, it decided that money might work best beforethe election and granted raises to all the employees. Thiscourse of action is in keeping with a leaflet, which Respon-dent put out to its employees prior to theelection, in whichit stated "The Company guarantees each and every employ-er higher wages than those provided for under the unionwage schedule." Respondent, as Katz admitted, did nothave any consistent pattern in granting blanket or individu-al wage raises, and here certainly the only pattern discern-ible is improper and unlawful.Respondent's explanation of its actions is inconsistentand not borne out by the facts. The Supreme Court notedinN.L.R.B. v. Exchange Parts Company,375 U.S. 405(1964), the"danger inherent in well timed increases andbenefits is the suggestion of the fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred was also the source fromwhich future benefits must flow and which may dry up if itis not obliged." In this case the fist was outside the glove andits presence was rather apparent to all.An insurance broker, Murray M. Keys, testified that hehad Respondent as a customer for some 10 or 11 years andhad a small hospitalization program and a life insurancepolicy covering Respondent's employees. Both he and Katztestified they had discussed changing the policies and up-grading the hospitalization for sometime prior to March1973. Katz testified that a number of the employees, whosewives had Blue Cross health insurance, or who had individ-ual policies themselves, had showed the policies and hadtold him that it was better than the policy Respondent had.Keys testified that Katz had told him that he thought theemployees would prefer Blue Cross and asked him to see ifhe could come up with something that would match BlueCross or be better. He testified that he was unable to do soand finally in March ata meetingKatz and Perrella toldhim to go ahead with the Blue Cross-Blue Shield and ar-range to bring it in. Keys stated that at that time he persuad-ed the Company to raise the life insurance policy so hewouldn't lose out completely on his commissions. (I shouldnote that this occurred after the union demand and afterRespondent had received a copy of the Union's hospitaliza-tion plan.) After completion of this arrangement, Keys en-tered the factory and spoke to each of the men individuallytelling them that a Blue Cross-Blue Shield plan was goingto be put into effect and that their life insurance was goingto be increased.Raimundo Bonilla testified that around March 23 an in-surance agent came into the plant and spoke to the employ-ees individually telling them that they would be gettingbetter insurance and that the Blue Shield-Blue Cross planwould be put in. Bonilla further testified that I or 2 daysbefore the election thesameman came back into the plantand told the employees individually that the insurance Mr.Katz was going to give them was far better coverage thanthat offered by the Union. Keys did not recall speaking tothe employees more than one time, however Gerald Katztestified that Keys was a man who was impossible to keepout of the shop and referring to the first occasion, Keys wentright into the shop as he always did.I credit Bonilla that insurance agent Keys spoke to theshop employees individually on at least two occasions, onthe first announcing that Respondent was going to put inbetter insurance and the Blue Cross-Blue Shield programand on a second occasion, just prior to the election, tellingthe employees that the insurance to be provided for themby Respondent was better than they could get from theUnion.Respondent defends its action in putting in the insuranceprogram at this particular time on the basis that the decisionto put this program into effect was merely the culminationof discussions over a period of months as to what should bedone regarding Respondent's insurance program for its em-ployees. Respondent in effect states that it had a plan toupgrade the employees' insurance prior to the advent of theUnion and the fact that it finally directedthe insurancebroker to do it at this particular time is onlythe terminationof a preconceived plan. Respondent does not claim that itsemployees knew it was attempting to upgrade their insur-ance coverage prior to the advent of the Union.Again we have a question of timing. Respondent presum-ably could have made this decision at any time up until thetime it finally did so. Here the decision was made to give abenefit to the employees some 2 weeks after the Uniondemand. There is no pattern to the conversations or negoti-ations that preceded this decision and no compelling reasonwhy the decision and announcment were made right thenexcept for the obvious reason of influencing the employeesconcerning the Union. This is a repeat of the wage raisetactics and it is further emphasized by Keys later telling theemployees that Respondent's insurance program was betterthan what the Union could give them.The granting of these benefits and the announcement tothe employees was clearly authorized by the Respondent inpermitting Keys to do so, and is I find, a violation of Section8(a)(1) of the Act in that it is a grant of benefits to theemployees with the obvious intent and purpose to persuadethem that their future lays best with Respondent rather thanwith the Union.D. The Layoff of Edgardo RiveraEdgardo Rivera is the son-in-law of Jose Rodriguez, oneof the two principal union proponents in this case. Riverastarted to work for Respondent in September 1969 andworked as a delivery boy until the fall of 1972, when Re-spondent promoted him to the washout room where heplated and washed rings. From an initial salary of $70 perweek he had received raises to $110 per week when he waslaid off March,;0. He signed a union authorization card forBonilla at the beginning of the organizational campaign.On Friday, March 9 after union agent Herman's visit,Foreman Seegull asked if he knew about the Union and hereplied yes. Later that day Seegull came back and asked if 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had signed a union card and he replied that he had. Thatevening just before they were leaving work Seegull told allthe employees that if they wanted a union they could haveit,but that they would lose money because the Union onlyallowed them to work 35 hours a week and the raise that hehad spoken to them about in February was not going to begiven.On March 20 Foreman Seegull told him he was being laidoff because he didn't have any work for him.Rivera askedwhen he would be called back and Seegull replied he didn'tknow,that their work was a little slow. Rivera testified thatwork had been slow at other times but this is the first timehe had ever been laid off.On other occasions when workwas slow Rivera was either used as a utility boy or filedrings.It is uncontradicted that a delivery boy who was hiredafter him remained in the Company's employ after Rivera'slayoff.Rivera was the only employee laid off although Re-spondent claimed that some jewelers who left were not re-placed.Foreman Seegull said that he had promoted Rivera fromdelivery boy to the washout room and had given him a raiseand Rivera's work was satisfactory.Although first testifyingthat the decision to layoff Rivera was a mutual one betweenKatz and himself,Seegull later testified that Katz and Per-rellamade that decision and allowed him no discretion.Neither Katz nor Perrella said anything about Rivera'swork or efficiency but merely told him to layoff Riverabecause things had slowed up a bit and they wanted totighten up everything.Respondent thereafter moved Rodriguez to the washoutroom to perform Rivera's work but continued to pay himthe higher rate of his other job. When the delivery boy left,Respondent hiredseriatimtwo more delivery boys but nevercontacted Rivera.Seegull helped Rivera to get a job atanother company.Rivera admitted that Seegull had men-tioned his absentee record in February but nothing in thatregard was mentioned when he was laid off.Respondent asserts that Rivera's skill level was low, thathe did menial work and was a logical choice for layoffbecause of the depressed business conditions which hadbeen brought about by the high price of gold.Respondent'sbrief after mentioning these things notes that Rivera waseasy to replace.General Counsel maintains that Rivera's layoff violatedSection 8(a)(3) and(1) of the Act because it had the intentand purpose of discouraging union membership.This con-clusion is predicated on Rivera'a known union adherence,his relationship to Rodriguez,one of the two union propo-nents, that a delivery boy with less seniority was retainedand that Respondent hired at least two delivery boy replace-ments who would have had less skill and been paid less thanRivera and some four other employees who were paid morethan Rivera's rate,but never sought to recall Rivera. Fur-ther, Respondent granted the raises referred to above. Gen-eral Counsel concludes that Rivera's layoff could not havebeen for the asserted economic reasons in the light of thesefacts, but was designed to rid itself of a union supporter itcould afford to lose and serve as a warning to other employ-ees.Imust agree with the General Counsel.IfRivera hadbeen laid off solely for economic reasons, he would havebeen recalled rather than new inexperienced help beinghired.That is the nature of a layoff.Respondent whilecalling this a layoff,defends it as a discharge by mentioningRivera's absentee record and the ease of replacement, whileignoring the fact that the immediate supervisor,Seegull, wasnot consulted in this selection.Respondent claims it had noanimus towards Rivera and that Seegull's helping Rivera getanother job demonstrates that.However,Seegull's lack ofpersonal animus in helping Rivera would indicate that hefelt Rivera was a good worker and shows only Seegull's stateofmind,not that of Katz or Perrella.Itwas Katz andPerrellawho determined to layoff Rivera,not Seegull.Respondent's animus towards the Union is amply demon-strated by the violations found above and which follow.I therefore conclude and find that Respondent violatedSection 8(a)(3) and(1) of the Act by laying off EdgardoRivera on March 20,1973, and not thereafter recalling him.E. The Discharge of Jose RodriguezJose Rodriguez worked for Respondent approximately 14years until his discharge on March 28. During the first partof his employment Rodriguez had problems with asthmaand was off for long periods of time. Throughout his em-ployment with Respondent he did not work a consistent 40hour workweek. Respondent's records show that other em-ployees similarly did not work full workweeks.In January, Foreman Seegull after talking to Katz toldRodriguez he would be laid off because of his poor workrecord.Rodriguez talked to Katz and Perrella and theydecided to retain him with Rodriguez apparently promisingto do better. His work record did not improve greatly butitwas better than some of the other employees. On March27 while at work around 11:30 a.m. he receiveda messageto come to the office for a telephone call. Rodriguez testifiedthat when he got to the office Union Agent Herman was onthe phone and told him to come down to the NLRB hearingthat he needed him, and to ask permission of his boss orforeman to leave. Herman gave him directions and the ad-dress which Rodriguez wrote on a piece of paper since hehad never been to the NLRB office. Rodriguez testified thathe showed the piece of paper to Seegull and told him theyneeded him at the hearing. Seegull told him to ask permis-sion of Perrella. Rodriguez testified that he told Perrella thatthey needed him at the hearing, showed him the piece ofpaper and that Perrella said okay Jose and he left afterpunching out. Rodriguez got lost and didn't find his way tothe hearing and returned to the plant about 2:00 or 2:30p.m. and punched in. He worked the rest of that day andall day March 28. Around 4:20 p.m. Seegull came into thewashroom and said he had bad news for him, that Mr. Katzdoesn't want him any more. He asked why and Seegull saiditwas because of the union meeting. When he left Rodri-guezwent by the union office and reported this to Mr.Herman.Respondent claims that Rodriguez could not have gottenpermission from Perrella on March 27 since Perrella was outsick that day. Respondent offered testimony from Seegull,Gerald Katz, his son and a Respondent employee J. How-ard Katz and Perrella that Perrella did not go to the shopthat entire day due to illness. Howard Katz testified that he CHARLES PERRELLA RING CO.33received a telephone call for Rodriguez and called ForemanSeegull to the phone.Seegull testified that after answeringthe phone he sent for Rodriguez but did not hear the conver-sation between Rodriguez and the caller.After the tele-phone conversation Rodriguez told him that it was theUnion and that they wanted him to come down to themeeting,that they needed him.Seegull recalled nothingfurther being said and that Rodriguez punched his timecardand left.Seegull admitted that he didn't stop Rodriguez ortell him he could not go,nor did he say anything aboutRodriguez being fired if he left. He testified it is not generalpractice for employees to say they are going somewhere andjust leave.Seegull said that he was in charge of the shop atthat point,since Katz was at the hearing,and according tohim Perrella was off sick.He admitted that he knew whereRodirguez was going.Seegull testified that he told Katz that Rodriguez hadtaken time off to go down to the Union after the Union hadcalled him. He said that Katz did not say anything at thattime but that Katz and Perrella apparently talked it overand later Katz told him to let Rodriguez go, but did not tellhim what to say to Rodriguez.He testified he knew thereason for the discharge was that Rodriguez had taken offthe previous day. Later Seegull testified that the dischargecould have been for other things such as Rodriguez'absen-teeism record etc., but said that this was the first time any-body had ever been fired at Respondent and that all theother employees who were no longer there had been laid offor had quit.When Seegull first discussed Rodriguez' March27 absence with Katz,Katz told him it was an unauthorizedabsence and that Rodriguez should not have left withoutpermission.Seegull testified that he told Rodriguez he wasbeing discharged under the direct orders of Katz and Perrel-Ia.As to his supervisory authority on March 27, and at othertimes since Perrella was not there,he was in direct chargeof the shop,ran the shop and the office and had authorityto discipline people,and authority to recommend discharge.He also testified that he passed on the ability of prospectiveemployees and reported directly to Katz and Perrella. Re-spondent also disclosed that Seegull had an assistant fore-man named Cernilli.Union Agent Herman testified that on March 27 he wasat the NLRB hearing and called the plant and asked Rodri-guez to come down.He told Rodriguez to ask his foremanor employer for permission to come and get there as soonas he could. HegaveRodriguez the address and directionsover the phone and Rodriguez had him wait while he gotpaper and pencil and wrote the address and directions. Onthe following day Rodriguez came by Herman's office andtold him that Seegull had fired him stating it was becausehe had gone to the hearing the day before.He told Hermanhe had gotten lost and then went back to the plant andworked the rest of that day and all day March 28th.Hermantestified that he then called Katz,and said that what Katzdid was not proper and that he would be forced to file anobjection and unfair labor practices if they did not putRodriguez back to work.Katz said he had fired Rodriguezbecause Rodriguez had not put in a full week in 8 months.Herman said he understood Rodriguez had worked therefor 14 years and his attendance record was no better orworse during that entire period,and that Seegull had toldRodriguez he was being discharged because he had come tothe hearing and not because of any absentee problems. Katzsaid that Rodriguez had not gotten permission to leave andasked why Herman had not asked him at the hearing tohave Rodriguez come down.Herman said he just had notdone it. Katz said Rodriguez had not gotten permissionfrom Perrella to leave the plant and go to the hearing andthen put Perrella on the phone.Herman testified that Perrel-la said Rodriguez came to him and said something he didn'tquite understand,showed him a piece of paper,which Per-rella did not look at,and left,but that he had not givenRodriguez permission to leave the plant,nor had he toldhim he couldn't leave.Asked specifically why Rodriguez was let go, Perrella saiditwas because Rodriguez left the shop without permissionand without notifying Katz or himself on March 27. Oncross-examination Perrella was asked whether he had talkedto Union Agent Herman on March 28 and testified that theonly time he spoke to Herman was when he came to theplant,and he did not recall speaking to Herman but letKatz do all the talking in regard to the discharge of Rodri-guez and did not speak to Herman on the phone. To aquestion of whether Katz would say he was putting Perrel-Ia on the phone and not do so, Perella said no but thatsometimes people at the plant imitated his voice.Gerald Katz testified that after returning to the plant andlearning that Rodriguez had left work,he reviewed Rodri-guez' records, recalled that he had been let go in Januaryand then kept and decided that Rodriguez should be dis-charged.Katz said Seegull told him that Herman had calledRodriguez to come to the hearing but that he did not believeit at first.The testimony as to when Katz and Perrella talkedabout discharging Rodriguez is confused since Katz at onepoint said it was March 27 and at another point said it wasthe 28th. Asked whether Foreman Seegull was authorized togive permission for an employee to leave the plant Katzreplied"not specifically, no." Asked who Rodriguez wassupposed to contact for permission since Katz was notthere and according to his testimony Perella was at home,Katz replied:A. He knew about this a long time ago.Why didn'the ask me? He should have asked me for permission.This is what we told him previously.If you want to dosomething,ask us. If you want to be absent, give us thereason in advance.We told him this many times. Heknows this.Q. But he didn'tget the phone call until eleveno'clock-A.What kind of phone call? He knew a long timeago. This is a normal proceeding. He should know thathe was supposed to come down here.Q. How should he know?A. How,like any other witness. Either subpoenaedor you give advance notice in some form or another.You don't call a man on the spur of a moment.Q. Didn't you hear Mr. Herman's testimony yester-day?A.What? 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ.Mr. Herman's testimony about how he asked Mr.Rodriguez to come down?A. It is alot of nonsense.Mr. Herman is sitting therewith him.If he wants permission to get a man down,he asks me,that's normal,or goes to his attorney, or goto the Hearing Officer and ask him for permission.Katz went on to say that under extenuating circum-stances Seegull would have permission to allow a person toleave but that he did not consider this particular situationextenuating circumstances and that Seegull would not havehad permission or authorization to allow anyone to leaveunder these circumstances.He does not indicate how any-one could have gotten permission under these circum-stances to leave. Finally, Katz testified:Q. Now, specifically, did you fire him because heleft the premises without obtaining any permission?A.Without permission,that's correct.Katz added that Rodriguez should have notified him andconcludes, "I can't believe he was called on the spur of themoment."Respondent and General Counsel noting the credibilityconflicts as to whether Perrella was at work on the 27th andwhether Herman spoke to Perrella on the phone on the 28th,feel that a credibility resolution must be made in order todetermine the case.However,it is not necessary to makesuch credibility resolutions in order to find that Respondentviolated Section 8(a)(3) and(1) in discharging Jose Rodri-guez.It appears clear that if Perrella was not present, thenSeegull was in charge of the shop. There is no dispute thata telephone call was made to Rodriguez by Herman askinghim to come to the hearing and that Rodriguez mentionedthis to Seegull who according to Respondent was the onlysupervisor on the premises.Seegull did not refuse permis-sion but merely stood by while Rodriguez punched out andleft.Certainly the maxim that silence constitutes assentwould be true in such a situation.Although Gerald KatztestifiedthatRodriguez'prior absentee record was consid-ered in reaching the decision to discharge him, it is clear thatthe fact that Rodriguez left the plant to go to the hearingwas the operative reason for the discharge here as is seenfrom Katz testimony quoted above.From his testimony it is clear that Katz thought Respon-dent was being put upon and abused by Herman's callingof Rodriguez at the last moment and that prior arrange-ments for his presence should have been made. Katz ad-vanced no facts on which to ground his conclusions andfeelings that this was some sort of a "putup job."It appearsevident that Katz became angry at the way the events oc-curred and determined to fire Rodriguez because he had leftthe plant to go to the hearing. As noted above, when he firstheard of it,he told Seegull that it was an unauthorizedabsence despite the fact that Seegull at least by his silenceconsented to Rodriguez leaving.By this resolution of the facts I do not find it necessaryto resolve the two credibility conflicts, but even if such werenecesary,the resolution would be the same since I foundthat Perrella was somewhat evasive in his testimony andthat some parts of Katz' testimony contradictedSeegull,whom I thought was a more truthful witness. The circum-stances ofthe case and some objective facts also point tosuch a conclusion.Therefore I find and conclude that Respondent violatedSection 8(a)(3) and (1) by discharging Jose Rodriguez onMarch 28, 1973.F. Threat of Christmas Bonus Loss, Raimundo Bonilla andLost Merchandise and theCoffeeDrinking AllegationGeneral Counsel alleged that Respondent by GeraldKatz threatened that Christmas bonuses might be stoppedif the employees selected the Union as their bargainingagent in the election.Raimundo Bonilla testified thatChristmas bonuses were given annually as long as he hadbeen employed by Respondent.Gerald Katz testified thaton the morning of the election,in a speech to all the employ-ees he said, ". . . if there(was) sufficient union interferencewith my operation,the profits wouldn't be there,by that, Imeant the profits to share in terms of salary increases andChristmas bonuses."When this statement is viewed in the light ofRespondent's statements and actions in regard to raises andthe other violations Respondent committed, I must con-clude that this is a not too subtle hint that if the employeesvote for the Union,there is a great likelihood that there willbe no more Christmas bonuses and that wage raises will alsobe in jeopardy.I find that this statement is a threat inviolation of Section 8(a)(1) of the Act.General Counsel amended the complaint during the hear-ing to allege that Respondent acted discriminatorily toRaimundo Bonilla by dunning him for $134 for merchan-dise which was lost while in his possession.General Counseloffered testimony that some employees had lost items ofsmall value and had not been required to pay for them.Respondent offered uncontradicted testimony that it ab-sorbed the loss of small items but required its employees topay for items of greater value whichtheylost.Testimonywas produced that two or three employees were requestedto pay for merchandise in the area of $100 or so and thattwo or three employees left the Respondent's employ whenthey did not pay the requested amount.On the basis of this testimony it is clear that Bonilla wasnot accorded any discriminatory treatment and this allega-tion of the complaint must be dismissed.There is a complaint allegation that Respondent hadchanged the coffee drinking procedure and forbidden em-ployees to drink coffee during working time.Rivera's testi-mony on direct would serve to establish this. However,doing his cross-examination it became clear that Rivera hadbeen warned by Seegull that when on delivery work he wasnot to bring coffee back to the plant at the request of themen. This practice is what the Company had consistentlyand specifically forbade. On this basis I conclude that theallegation concerning changing the coffee drinking practiceat Respondent was erroneously grounded and that the alle-gation must be dismissed. CHARLES PERRELLA RING CO.35G. Objections to the ElectionOn the basis of the findings of 8(axl) violations notedabove and the findings of 8(a)(3) violations in regard toRivera and Rodriguez and from the other evidence recitedabove, I find that the objections to the election 2, 4, 5, and7 are supported by evidence and that the election held inthis case on May I should be set aside. Due to my furtherfindings that Respondent has violated Section 8(a)(5) and(1) of the Act and a bargaining order is necessary to remedythe situation, I further recommend that the representationpetition be dismissed.H. The Refusal toBargainAs shown above when the Union made its demand forrecognition on March 9, it represented 16 of the 22 personsin the appropriate unit. Respondent's unfair labor practiceswhich commenced immediately with interrogation andthreats, ranging through the granting of wage increases andincreased insurance benefits and the discharge of Rodriguezand "lay-off, of Rivera, to the threat of loss of Christmasbonuses on the day of the election, had a serious effect onthe employees and dissipated the majoritystatuswhich theUnion had. With the principles ofN.L.R.B. v. Gissel Pack-ing Co., Inc.,395 U.S. 575 (1969) andTower Enterprises,Inc., d/b/aTower Records,182 NLRB 382, 385 (1970), asguidance, it is proper to find that Respondent's violationsof the Act include an improper refusal to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Actwhich requires the issuance of an order to bargain with theUnion.III.THEEFFECT OFTHE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above in section II,and therein found to constitute unfair labor practices inviolation of Section 8(a)(5), (3), and (1) of the Act, occurringin connection with Respondent's business operations as setforth above in section 1, have a close, intimate and substan-tial relationship to trade, traffic and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:As stated above, an order requiring Respondent to bar-gain with the Union as the exclusive representative of itsunit employees is required in this case. Therefore, it is rec-ommended that Respondent bargain with the Union at itsrequest for the employees in the bargaining unit set outabove.Respondent having laid off Edgardo Rivera and dis-charged Jose Rodriguez because of its desire to rid itself ofunion adherents and not having thereafter offered reinstate-ment to them, I recommend that Respondent offer themimmediate and full reinstatement to their former positions,or if such positions have been abolished or changed inRespondent's operations, then to any substantiallysimilarposition without prejudice to their seniority or other rightsand privileges and that Respondent make them whole forany loss of pay they may have suffered by reason ofRespondent's discriminatory terminations of them, by pay-ment to each of them a sum equal to that which he wouldhave normally received as wages from March 20 and 28,1973, the dates of their respectiveterminations,untilRe-spondent offers themreinstatement, less any netearningsfor the interim. Backpay is to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289 (1950), with interest atthe rate of 6 percent per annum to be computed in themanner setforth inIsis Plumbing & Heating Co.,138 NLRB716 (1962). I further recommend that Respondent makeavailable to the Board, upon request, payroll and otherrecords in order to facilitate checking the amounts of back-pay due and the rights of each of the men.Having also found that Respondent sought tounderminethe Union's majority by interrogating employees, by grant-ing and withholdingraises andby threatening loss of Christ-mas bonus if the Union was successfulin organizing theplant and having found that Respondent rejected the princi-ple of collective bargaining and acted to avoid collectivebargainingand has by all the described actions invaded itsemployees' rights under the Act as set forthin section II,above, I am of the opinion that Respondent may commitfurther unfair labor practices, having byits actionsdetailedherein shown its proclivity for so doing. Since it is part ofthe purpose of the Act to prevent the commission of unfairlabor practices, I recommend that Respondent be placedunder a broad enjoinder to cease and desist fromin this orany othermanner infringingupon the rightsguaranteed itsemployees by the Act. On the basis of the foregoingfindingsand the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act by un-lawful interrogation, by granting and withholding pay raisesand by threatening employees with loss of Christmas bonus-es if the union was successful in its orgnizational effort.4.Respondent violated Section 8(a)(3) and (1) of the Actby the termination of Edgardo Rivera and Jose Rodriguez.5.Respondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union upon its request asthe exclusive representative of the employees in the follow-ing appropriate unit:All production employees, including jewelers, pol-ishers, lappers, washout room employees and setters ofRespondent, employed at its New York place of busi-ness, exclusive of all other employees, including non-manufacturing inspectors, office clerical employees,guards, watchrgen, and all supervisors as defined inSection 2(11) of the Act. 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERSUpon the basis of the foregoing findings of fact and con-clusions of law and the entire record in this case consideredas a whole,it is recommended that Charles Perrella andGerald Katz, Co-partners d/b/a CharlesPerrellaRingCompany of New York, New York, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees with respect totheir union activities and desires.(b)Granting and withholding wage increases where as inthis case Respondent sought to punish union adherents andreward those opposed to the Union and sought to under-mine the adherence of union supporters.(c)Threatening loss of Christmas bonuses if the Unionwas successful in organizing the plant.(d)Discouraging membership in the aforesaid Union, orany other labor organization,by discriminating against itsemployees in regardto hireor tenure of employement orany other term or condition of employment.(e)Refusing to bargain with the aforesaid Union upon itsrequest as the exclusive representative of the following ap-propriate bargaining unit:All production employees, including jewelers, polish-ers, Tappers, washout room employees and setters ofRespondent, employed at its New York place of busi-ness, exclusive of all other employees, including non-manufacturing inspectors, office clerical employees,guards, watchmen, and all supervisors as defined inSection 2(11) of the Act.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section7 of the Act.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to Edgardo Rivera and Jose Rodriguezimmedi-ate and fullreinstatementto their former jobs, or, if theirjobs no longer exist, to substantially equivalentpositionswithout prejudice to their seniority or other rights and privi-leges.(b)Make Rivera and Rodriguez whole for any loss ofpay suffered by them by reason of their discriminatory ter-minationin the manner set forth in the section hereinaboveentitled "The Remedy."(c)Upon request, bargain collectively with the aforesaidUnion as the exclusive representative of the employees inthe above-described appropriate unit and embody in asigned agreementany understanding reached.(d)Upon request, make available to the Board or itsagents for examinationand copying all payroll and otherrecords containing informationconcerningitsbackpayobligation under this recommended Order.(e) Post at its plant and shop in New York, New York,copies of the notice attached hereto and marked "Appen-dix." ° Copies of said notice on forms to be furnished by theRegionalDirector for Region 2 shall, after being dulysignedby an authorized representative of Respondent, beposted by Respondent immediately upon receipt thereofand maintained by it for a period of at least 60 consecutivedays thereafter, in conspicuous places including all placeswhere noticesto employees are customarily posted.Reason-able steps shall be taken by Respondentto insurethat saidnotices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT Is FURTHER ORDERED thatthe election in Case 2-RC-16077 conducted on May 1, 1973, be set aside and thepetition therein be withdrawn, or dismissed.4In the event that the Board's Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Postedby Orderof the NationalLaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board."